Title: Nathaniel Gorham to John Adams, 20 Jul. 1786
From: Gorham, Nathaniel
To: Adams, John


          
            
              Sir
            
            

              New York

               July 20h. 1786
            
          

          This will be delivered you by Mr. James
            Maury a Gentm. of reputation & credit in
            Virginia—
          I beg leave to introduce him to your acquaintance and from the
            character I have heard of him I make no doubt you will be able through him to derive
            great information of the state of affairs in this Country.—I remain with great
            respect—Sir your most / Humbl Servant
          
            
              Nathl Gorham
            
          
        